UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6246


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IBRAHIMA SARR, a/k/a Ibu, a/k/a Abou, a/k/a Abou Sall, a/k/a
Abou Diop, a/k/a Mousa Fall,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:06-cr-00056-RBS-FBS-1)


Submitted:   May 23, 2013                       Decided:   May 29, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ibrahima Sarr, Appellant      Pro Se.      Stephen Westley Haynie,
Assistant  United States       Attorney,   Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ibrahima   Sarr     appeals       the   district       court’s    order

denying his motion for a new trial under Fed. R. Crim. P. 33.

We   have   reviewed    the    record    and    find      no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See United States v. Sarr, No. 2:06-cr-00056-RBS-FBS-1

(E.D. Va. filed Jan. 30, 2013; entered Jan. 31, 2013).                            We

dispense     with    oral     argument   because          the    facts   and   legal

contentions    are   adequately     presented        in    the    materials    before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2